Case 1:21-cv-00333-DKW-KJM Document 14 Filed 08/16/21 Page 1 of 3   PageID #: 88




  DANA M.O. VIOLA           6095        ALAN ALEXANDER BECK 9145
  Corporation Counsel                   Law Office of Alan Beck
                                        2692 Harcourt Drive
  ROBERT M. KOHN          6291          San Diego, CA 92123
  NICOLETTE WINTER 9588                 Telephone: (619) 905-9105
  Deputies Corporation Counsel          Email:
  City and County of Honolulu           Alan.alexander.beck@gmail.com
  530 S. King Street, Room 110
  Honolulu, Hawai‘i 96813               KEVIN GERARED O’GRADY 8817
  Telephone: (808) 768-5129, 5234       Law Office of Kevin O’Grady, LLC
  Facsimile: (808) 768-5105             1136 Union Mall, Suite 808
  Email: robert.kohn@honolulu.gov,      Honolulu, Hawaii 96813
         nwinter@honolulu.gov           Telephone: (808) 521-3367
                                        Email:
  Attorneys for Defendant               Kevin@KevinOGradyLaw.Com
  CITY AND COUNTY OF
  HONOLULU                              Attorneys for Plaintiffs
                                        PETER ROA and
                                        RANDALL FRANKLIN


                  IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAI‘I

  PETER ROA and RANDALL                 Civil No. CV 21-00333 DKW/KJM
  FRANKLIN,

            Plaintiffs,                 STIPULATION AND ORDER
      vs.

  CITY AND COUNTY OF
  HONOLULU,
          Defendant.



                                        Trial Date: None.
Case 1:21-cv-00333-DKW-KJM Document 14 Filed 08/16/21 Page 2 of 3                 PageID #: 89




                               STIPULATION AND ORDER

           Under Hawaiʻi law, nobody convicted of a felony or crime of violence may

      own or possess a firearm. Hawaiʻi Revised Statutes (HRS) § 134-7(b). On

      August 8, 2021, Plaintiffs Peter Roa and Randall Chatman Franklin1 filed a

      complaint against Defendant City and County of Honolulu (“City”) alleging that

      the Honolulu Police Department (HPD) impermissibly denied them permits to

      acquire a firearm based on their non-criminal violations of HRS § 711-1101

      (“Disorderly Conduct”). Disorderly conduct may be either a petty misdemeanor

      or a violation. HRS § 711-1101(3). “A violation does not constitute a crime, and

      conviction of a violation shall not give rise to any civil disability based on

      conviction of a criminal offense.” HRS § 701-107(5).

           The parties agree that a non-criminal violation of HRS § 711-1101 does not

      disqualify a person from owning or possessing a firearm under HRS § 134-7(b).

           Therefore, it is stipulated that the Honolulu Police Department is

  permanently enjoined from denying a permit to acquire a firearm based on a non-

  criminal violation of § 711-1101.

  /
  /
  /

  1
   Randall Chatman Franklin is incorrectly identified as Randall Franklin in the
  caption. His surname is Chatman Franklin. See Complaint, ECF No. 1 ¶2.

                                                2
Case 1:21-cv-00333-DKW-KJM Document 14 Filed 08/16/21 Page 3 of 3             PageID #: 90




        DATED: Honolulu, Hawai'i, August 12, 2021.

                                    DANA M.O. VIOLA


                                    ~ ;~ ;: ~ -
                                        ROBERT . KOHN
                                        NICOLETTE WINTER
                                        Deputies Corporation Counsel
                                        Attorneys for Named Defendant
                                        CITY AND COUNTY OF HONOLULU



         DATED: San Diego, California, August 12, 2021.



                                        ALAN ALEXANDER BECK
                                        KEVIN GERARD O' GRADY
                                        Attorneys for Plaintiffs
                                        PETER ROA and RANDALL FRANKLIN



         IT IS APPR OVED AND SO ORDERED:

                                      August 16, 2021
         DATED: Honolulu, Hawaii,
                                     -- -- -- -- -
                                   /s/ Derrick K. Watson
                                  JUDGE OF THE ABOVE-ENTITLED COURT


    Peter Roa and Randa ll Franklin v. City and County ofHonolulu; Civil No. 21-
    00333 DKW-KJM; Stipulation and Order


                                           3
